Ml Juez Asociado Sr. Wolf,
emitió la opinión del tribunal. La Corte de Distrito de San Juan, Sección Segunda, dictó sentencia en este caso declarando sin lugar la solicitud de mandamus. Que en este caso el peticionario fué privado de su cargo sin previa notificación y audiencia es un hecho pro-bado, que aparece tanto de la exposición del caso como de la propia opinión de la corte inferior. El demandado no hizo esfuerzo alguno para probar lo contrario, sino que se concretó a demostrar que el peticionario habíá sido privado de su cargo por justa causa. La cuestión controvertida fué la de si existió la justa causa, y la corte inferior llegó a una conclusión afir-mativa, en favor del alcalde demandado.
El apelante, tanto en su alegato como en su informe oral ante esta corte, concedió la mayor importancia a la cuestión de si existía o no la justa causa para su separación.
De haber sido esa sola la cuestión planteada ante nosotros, no vacilaríamos ni un solo momento para seguir la decisión de la corte inferior, no solamente por el conflicto de la prueba, sino porque estimamos que tendió la prueba a mostrar la *5justa causa. Sin embargo, existe en este caso una cuestión de derecho que nos compele a revocar la sentencia. La corte basándose en parte en la interpretación que le dió al de Ruiz v. del Valle, 17 D. P. R. 682, 683, creyó que la notifica-ción y audiencia no eran necesarias. Nos es innecesario volver a considerar la cuestión otra vez, puesto que ya lo hemos hecho recientemente en los casos de Belaval v. Todd, 22 D. P. R. 633; Belaval v. Todd, 24 D. P. R. 26, y Cintrón v. Berríos, 24 D. P. R. 721.
El apelado no presentó ningún alegato en este caso, sino que compareció a informar oralmente ante esta corte para sostener la justicia de la separación y sugerir que nada ga-naría el apelante con la revocación de la sentencia a esta fecha, pero la situación que haya de surgir al expedirse el mandamus dentro de las actuales circunstancias no pende aún ante nosotros, aunque la hemos considerado ya en algo en los casos últimamente citados y en el de Belaval v. Todd, 24 D. P. R., 820, 821.
El apelante tenía derecho a notificación y audiencia, lo que no obtuvo, y por tanto tenía un legítimo derecho a la expedición del auto de mandamus.
La sentencia debe ser revocada y dictarse otra requi-riendo al Alcalde de San Juan, Sr. Eoberto H. Todd, para que reponga al apelante en su destino.

Revocada la sentencia apelada y dictada otra en su lugan' ordenando la expedición de un auto de mandamus perentorio para la res-titución del peticionario en su cargo.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Srcs. Presidente Hernández y Asociado .Al-drey no intervinieron.